Citation Nr: 0715557	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-37 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected bilateral 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to May 
1946.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for a psychiatric 
disorder, as secondary his service-connected bilateral 
hearing loss and tinnitus.  Service connection has previously 
been established for bilateral hearing loss and tinnitus.

A June 2004 private medical examination report stated that 
the veteran had a history of chronic anxiety and depression.  
In addition, in an April 2007 videoconference hearing before 
the Board, the veteran testified that he mentioned that he 
was experiencing depression during a VA medical examination 
in September 2006.  This evidence is not currently of record.  
In the hearing, the veteran also testified that he had 
discussed his psychiatric disorder with a private physician, 
Dr. M., within the previous year.  There are no private 
medical reports from Dr. M. dated within the previous year 
currently associated with the claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
depressive disorders, to specifically 
include the VA and private physicians 
mentioned in testimony during the April 
2007 videoconference hearing before the 
Board.  An attempt must be made to 
obtain, with any necessary authorization 
from the veteran, copies of pertinent 
treatment records identified by him in 
response to this request which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be obtained, 
the veteran must be notified and (a) the 
specific records that cannot be obtained 
must be identified; (b) the efforts that 
were made to obtain those records must be 
explained; and (c) any further action to 
be taken by VA with respect to the claims 
must be noted.  The veteran and his 
representative must then be given an 
opportunity to respond.

2.  The veteran must be afforded a VA 
examination to ascertain whether any 
psychiatric disorder found is due to or 
aggravated by any service-connected 
disorder, to include his 
service-connected bilateral hearing loss 
and tinnitus.  The claims file must be 
provided to and reviewed by the examiner.  
All tests or studies necessary to make 
this determination must be ordered.  
Thereafter, based upon review of the 
service and post-service medical records, 
the examiner must provide an opinion as 
to whether any psychiatric disorder found 
is related to or aggravated by any 
service-connected disorder, to include 
his service-connected bilateral hearing 
loss and tinnitus.  If such a 
determination cannot be made, the 
examiner must specifically state this.  A 
complete rationale for all opinions must 
be provided.  The report must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

4.  After completing the above actions, 
the RO must readjudicate the veteran's 
claim, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action.  If the benefit on appeal remains 
denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 80 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




